Citation Nr: 1221305	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967, and he died in June 2007.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The Appellant asserts that the Veteran's death was related to his service, specifically to asbestos exposure or herbicide exposure.  The Appellant argues that the underlying cause of the Veteran's death, non-small cell lung cancer, was caused by either herbicide exposure, which she asserts occurred while the Veteran was serving on ships located near Vietnam, or by asbestos exposure, which she asserts resulted from his nearly four years aboard ships during service.

In November 2006, the RO requested information as to whether the ship on which the Veteran served last, the USS Everett Larson, was in the official waters of Vietnam.  However, review of the Veteran's service treatment records reflects that he also served aboard the USS Henry Tucker, and possibly other ships, which cannot be determined at present as the Veteran's service personnel records are not associated with the claims file.  





On remand, the personnel records should be obtained, and a determination made as to whether the USS Henry Tucker, and any other ship on which the Veteran served, was located in a place that would suggest presumptive exposure to herbicides.

Review of the record, to include the January 2009 VA opinion, also reveals that the Veteran's approximate level of exposure to asbestos has yet to be determined.  Specifically, the Veteran's military occupational specialty (MOS) is not listed on his Department of Defense Form 214, and the VA examiner indicated that he was not informed as to the degree of the Veteran's asbestos exposure.  .

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service personnel records.   

2.  Review the Veteran's service personnel records to determine what ships the Veteran served on besides the USS Everett Larson and his military occupational specialty.  Then determine if the Veteran was exposed either to asbestos or herbicides based on his naval service.   

3.  After the above development, adjudicate the claim. If the benefit sought is denied, issue the Appellant and her representative a supplemental statement of the case, and return the case to the Board.








The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


